Citation Nr: 1045712	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-20 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent 
for the right radial head, status post resection with post 
traumatic degenerative changes and residuals (right elbow 
disorder). 

2.  Entitlement to an increased rating in excess of 10 percent 
for tendonitis of the left elbow.  

3.  Entitlement to total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that extended a temporary total rating for a right 
elbow disorder to January 1, 2005 and assigned a 20 percent 
rating thereafter.  

The matter also comes before the Board from a June 2006 decision 
of the RO that denied an increased rating in excess of 10 percent 
for tendonitis of the left elbow and that denied a total rating 
based on individual unemployability (TDIU).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Throughout the pendency of the appeal, the Veteran's right 
elbow disorder is manifested by range of motion of minus 25 
degrees extension, 120 degrees for flexion, zero degrees to 85 
degrees supination, and zero degrees to 60 degrees pronation.  
There is X-ray evidence of degenerative arthritis but no evidence 
of other impairment of a flail joint.
 
3.  Throughout the pendency of the appeal, the Veteran's 
tendonitis of the left elbow is manifested by range of motion of 
zero degrees to 145 degrees extension and flexion, zero degrees 
to 80 degrees pronation, and zero degrees to 85 degrees 
supination.   

4.  The Veteran has the following service connected disabilities: 
right radial head, status post resection with post traumatic 
degenerative changes and residuals, rated as 20 percent disabling 
and 20 percent disabling for limitation of pronation; and 
tendonitis of the left elbow, rated as 10 percent disabling.  

5.  The Veteran is not precluded from all forms of substantially 
gainful employment as a result of his service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for 
fracture and deformity and 20 percent for limitation of pronation 
of the right radial head, status post resection with post 
traumatic degenerative changes and residuals have been met.  38 
U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002 and Supp. 2010); 38 
C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5205-5213 
(2010).

2.  The criteria for a disability rating in excess of 10 percent 
for tendonitis of the left elbow have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002 and Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5099-
5024 (2010).

3.  The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected disability 
have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2010); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2010).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice must inform the claimant 
of any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased-compensation claims, the Court of Appeals for 
Veterans Claims (CAVC) determined that § 5103(a) as required, at 
a minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and daily 
life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, 
if the diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at least 
general notice of that requirement.  VA must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id.   However, the Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated that portion of the lower court 
decision that required notification of alternate diagnostic codes 
or potential daily life evidence.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed.Cir., 2009).

In August 2004, the RO provided a notice regarding an increased 
rating for the right elbow that did not meet all requirements.  
The notice referred to an earlier notice that addressed the same 
disability and rating and that advised that evidence was 
necessary to demonstrate that the disability had become more 
severe.  Neither correspondence provided a general notice of the 
rating criteria that included specific measurements of range of 
motion.  In November 2005, the RO provided notice relevant to the 
claim for a TDIU that included increased ratings for both elbow 
disorders.  This correspondence advised the Veteran of the 
evidence necessary to demonstrate more severe disabilities that 
precluded employment and informed the Veteran of his and VA's 
responsibilities to obtain relevant evidence.  The correspondence 
did not provide a general notice of the rating criteria that 
included specific measurements.  Therefore, the Board will 
consider whether the notice errors were prejudicial to the 
Veteran.  

In this case, the Board finds that the notice errors were not 
prejudicial.  In written statements to VA, the Veteran reported 
the symptoms that he experienced and the effect they have on him 
including his incapacity for continued employment.  The Veteran 
also identified or submitted evidence of private medical 
treatment and statements from employers relevant to his bilateral 
elbow symptoms and their impact on his occupation.  Although 
subsequent adjudicative documents may not substitute for proper 
notice, the RO provided the applicable rating criteria in a June 
2007 statement of the case.  Therefore, the Board concludes that 
the Veteran had actual knowledge of the requirements and is 
reasonably expected to understand what is required to 
substantiate the claim.  Accordingly, the notice errors were not 
prejudicial.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all 
necessary development has been accomplished with respect to the 
issue decided here, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records 
and VA treatment records.  The RO also afforded the Veteran a VA 
examination in June 2006.  The Board finds that this examination 
is adequate because the medical findings that are stated in terms 
conforming to the applicable rating criteria.  Massey v. Brown, 7 
Vet. App. 204 (1994).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Finally, 
the Veteran was advised of his right to a hearing before the RO 
and/or before the Board, but he waived that right.  No further 
notice or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by the Board proceeding with an appellate decision 
on the claims on appeal.  

II. Analysis

A.  Increased Ratings for Service-Connected Disabilities

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in 
relation to their history. 
38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  38 C.F.R. § 4.2.  Any 
reasonable doubt regarding the degree of disability should be 
resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there 
is a question as to which of two evaluations apply, the higher of 
the two should be assigned where the disability picture more 
nearly approximates the criteria for the next higher rating.  38 
C.F.R. § 4.7.  When considering functional impairment caused by a 
service-connected disorder, evaluations should be based on an 
assessment of the lack of usefulness, and adjudicators should 
consider the effects of the disabilities upon the person's 
ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath, 1 Vet. App. at 
594.  However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

The Court has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the Veteran 
undertaking the motion, is recognized as resulting in disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.10, 4.40, 4.45.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  38 
C.F.R. § 4.45.

Ratings for disability of the elbow are, in part, dependent on a 
determination of the veteran's dominant hand.  Only one hand is 
considered dominant which will be determined by the evidence of 
record or by VA testing.  38 C.F.R. § 4.69 (2010).  In an August 
1967 induction physical examination, the Veteran reported that he 
was right handed.  

Right Radial Head

Service treatment records showed that the Veteran fractured the 
right radial head in a fall on ice in June 1969.  The radial head 
was surgically removed.  In November 1970, the RO granted service 
connection and a 20 percent rating under Diagnostic Code 5209.  

A 20 percent rating for residuals of fracture of the elbow of the 
joint of either upper extremity is warranted when there is marked 
cubitus varus or cubitus valgus deformity or when there is an 
ununited fracture of the head of the radius.  A flail elbow joint 
warrants a 60 percent evaluation when the major upper extremity 
is involved.  38 C.F.R. § 4.71a, Diagnostic Code 5209.  Normal 
ranges of motion of the elbow are zero degrees extension, 145 
degrees flexion, zero to 85 degrees supination, and zero to 80 
degrees pronation.  38 C.F.R. § 4.71, Plate I (2010).   

Limitation of flexion of the dominant forearm warrants a 10 
percent rating if flexion is limited to 100 degrees, a 20 percent 
rating if limited to 90 degrees, a 30 percent rating if limited 
to 70 degrees, and a 40 percent rating if limited to 55 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5206.  Limitation of extension 
of the dominant forearm warrants a 10 percent rating if limited 
to 45 to 60 degrees, a 20 percent rating if limited to 75 
degrees, a 30 percent rating if limited to 90 degrees, and a 40 
percent rating if limited to 100 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207.  A 20 percent rating is warranted if 
flexion is limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.   For the 
dominant forearm, limitation of supination to 30 degrees or less 
warrants a 10 percent rating.  Limitation of pronation when 
motion is lost beyond the last quarter of the arc and the hand 
does not approach full pronation warrants a 20 percent rating, 
and motion lost beyond the middle of arc warrants a 30 percent 
rating.  Higher ratings are warranted for fixation in certain 
positions.  38 C.F.R. § 4.71a, Diagnostic Code 5213.  As there is 
no medical evidence of ankylosis, fracture malunion, or nonunion 
of the major bone structures, these criteria do not apply.  
38 C.F.R. § 4.71a. Diagnostic Codes 5205, 5210-5212.  

Degenerative arthritis established by X-ray findings are rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or group 
of minor joints affected by limitation of motion.  In the absence 
of limitation of motion, a 10 percent evaluation will be assigned 
where there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.

The RO received the Veteran's claim for a temporary total and 
increased rating in July 2004. 

In October 2003, an electrodiagnostic study of the right elbow 
was normal indicating that there were no neurological deficits.  
In July 2004, a VA physician's assistant noted the Veteran's 
reports of increased pain and decreased range of motion of the 
elbow.  The Veteran reported that his job at a bank required 
lifting boxes overhead and counting objects with frequent 
pronation and supination of the elbow.  In correspondence in 
August 2004, the Veteran reported that he ceased work in July 
2004.   In September 2004, the Veteran underwent a Nirschl 
procedure by a private orthopedic surgeon to relieve symptoms of 
lateral humeral epicondylitis.  

In January 2005 a VA orthopedic clinician noted the Veteran's 
report of continued elbow swelling and pain that he treated with 
ice packs and oral pain medication.  The clinician noted the 
range of elbow motion was "full" but with pain on motion.  It 
is not completely clear if the measurement applied to both elbows 
or only the left elbow.  The same month, the RO granted a total 
temporary rating for convalescence effective from the date of 
surgery to November 2004 and a 20 percent rating thereafter.  The 
RO cited Diagnostic Code 5202 for ankylosis of the elbow which is 
inconsistent with the demonstrated full range of motion.    

In February 2005, a VA physician noted the Veteran's report that 
he had not returned to work and continued to experience right 
elbow pain, weakness, stiffness, swelling, and "giving way."  
The Veteran wore a right elbow tennis splint and reported that he 
was unable to do heavy lifting and yard work and had difficulty 
bathing.  Range of motion was minus 15 degrees extension and 120 
degrees flexion with pain at the extremes of the movement, 65 
degrees supination, and 85 degrees pronation without pain further 
limited to 60 degrees on repetition.   In April 2005, the RO 
granted an extension of the temporary total rating to January 
2005 and a 20 percent rating thereafter.  The RO again cited 
Diagnostic Code 5202 for ankylosis of the elbow and discussed 
criteria applicable to the shoulder as well as ranges of motion 
of the shoulder noted in January 2005. 

In August 2005, a private orthopedic physician noted that the 
Veteran remained out of work receiving long term disability 
benefits.  The physician noted the Veteran's reports of continued 
bilateral elbow pain and use of a bilateral elbow bands and a 
wrist splint.  On examination, the physician noted tenderness but 
minimal swelling and no muscle atrophy or joint crepitus.  
Bilateral ranges of flexion and extension were full but with 
unspecific decreases in ranges of supination and pronation.  The 
physician advised the Veteran to continue normal activities and 
that an increase in rating was not warranted.  

In June 2006, a VA physician noted the Veteran's reports of right 
elbow pain at the radial head that radiated down to the right 
forearm especially after repeated lifting; however, there were no 
swelling, locking, erythematous changes, giving way, or locking 
sensation.  The physician noted that X-rays showed degenerative 
changes.  The Veteran reported that he was unable to perform 
repetitive lifting actions more than three to four times and used 
ice packs and naproxen to relieve his pain.  On examination, 
range of motion was minus 25 degrees extension limited by pain, 
120 degrees flexion, 85 degrees supination with pain at 75 
degrees, and 80 degrees pronation reduced to 60 degrees on 
repetition.  Although the Veteran had pain on motion after 
repetitive use there was no additional loss of function due to 
fatigue, incoordination, and lack of endurance.  The physician 
noted that the Veteran was not fit to continue his previous 
employment in processing bank checks that required lifting and 
pulling.  The physician noted that the Veteran was unfit for 
sedentary employment because he reported that he had no office 
skills or computer training.  

VA outpatient treatment records through June 2007 showed 
continued follow-up for right elbow pain.  In January 2007, a VA 
physician's assistant noted that the right elbow disability 
should not preclude all forms of employment as long as there are 
no requirements for repetitive heavy use of the upper extremity 
such as assembly line work.  After several assessments in July 
and August 2007, a VA counselor in October 2007 noted that the 
Veteran was medically infeasible for vocational rehabilitation 
because of residuals of service-connected bilateral elbow 
disorder and non-service-connected diabetes, high cholesterol, 
hypothyroidism, acid reflux, low back pain, and heel pain.  

The Board concludes that two separate ratings of 20 percent for 
the right elbow disorder for the entire period covered by this 
appeal after January 1, 2005 are warranted.  Under Diagnostic 
Code 5209, a 20 percent rating is warranted because there is 
service record evidence of a joint fracture with removal of the 
radial head with residual deformity.  However, there is no 
credible evidence of other impairment of flail joint.  Higher 
ratings for limitation of flexion and extension are not warranted 
because flexion is greater than 90 degrees and extension less 
than 45 degrees.  Supination is not limited to less than 30 
degrees.  However, pronation and is limited to approximately 60 
degrees and warrants a separated rating as this within the last 
quarter of the arc.  A separate rating is warranted because the 
limitation of motion is a symptom different from and not 
contemplated in Diagnostic Code 5209 for joint fracture and 
deformity and because there is X-ray evidence of degenerative 
changes in the joint. 

The Board notes that VA must consider the effect of pain and 
weakness when rating a service-connected disability on the basis 
of limitation of range of motion.  See DeLuca, supra.  The Board 
concludes that the Veteran's lay reports of pain and incapacity 
are competent and credible because he is reporting on observable 
symptoms that have been accepted by his clinicians as consistent 
with their examinations and imaging studies.  While the Veteran's 
VA examinations and treatment notes revealed that he had pain on 
motion with some additional limitation of pronation on 
repetition, the additional limitation was considered in the 
evaluation of motion under the applicable diagnostic codes.  The 
Board concludes that the rating criteria and degree of limitation 
of function are adequately contemplated in the two criteria 
discussed above does not warrant an additional rating under 
DeLuca.   

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the Veteran's 
average earning impairment due to the service-connected disorder.  
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for 
extraschedular evaluation are that there is a marked interference 
with employment, or frequent periods of hospitalization, 
rendering impractical the application of the regular rating 
schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 
225, 229 (1993).  Although the Veteran left his job in 2004 as a 
check processor in part because of pain and the limitations of 
his elbow, a VA clinician in January 2007 noted that he could 
perform an occupation without lifting and pulling.  The VA 
physician in June 2006 noted that he was unfit for sedentary 
employment only because the Veteran reported that he did not have 
office skills at that time.  There is also no evidence of 
frequent periods of hospitalization, rendering impractical the 
application of the regular rating schedule.


Tendonitis of the Left Elbow  

The Veteran has been in receipt of a 10 percent disability rating 
since August 28, 2003.  The RO granted the rating by analogy to 
tenosynovitis under Diagnostic Code 5099-5024 that provides that 
such a disability should be rated based on limitation of motion.  
In June 2006, the RO continued the Veteran's 10 percent 
disability rating for his service-connected tendonitis of the 
left elbow.

Limitation of flexion of the non-dominant forearm warrants a 10 
percent rating if flexion is limited to 100 degrees, a 20 percent 
rating if limited to 70 degrees, a 30 percent rating if limited 
to 55 degrees, and a 40 percent rating if limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5206.  Limitation of extension 
of the non-dominant forearm warrants a 10 percent rating if 
limited to 45 to 60 degrees, a 20 percent rating if limited to 90 
degrees, a 30 percent rating if limited to 100 degrees, and a 40 
percent rating if limited to 110 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207.  A 20 percent rating is warranted if 
flexion is limited to 100 degrees and extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.   For the non-
dominant forearm, limitation of supination to 30 degrees or less 
warrants a 10 percent rating.  Limitation of pronation warrants a 
20 percent rating.  Higher ratings are warranted for fixation in 
certain positions.  38 C.F.R. § 4.71a, Diagnostic Code 5213.  As 
there is no medical evidence of ankylosis, fracture malunion or 
nonunion of the major bone structures, these criteria do not 
apply.  38 C.F.R. § 4.71a, Diagnostic Codes 5205, 5210-5212.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5024, tenosynovitis is 
rated on limitation of motion of the affected parts, as 
degenerative arthritis.  Degenerative arthritis established by X-
ray findings are rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for each 
major joint or group of minor joints affected by limitation of 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.

The RO received the Veteran's claim for a total rating based on 
individual unemployability in September 2005.  

In January 2005 a VA orthopedic clinician noted the Veteran's 
report of continued elbow swelling and pain that he treated with 
ice packs and oral pain medication.  The clinician noted the 
range of elbow motion was "full" but with pain on motion.  It 
is not completely clear if the measurement applied to both elbows 
or only the left elbow.  X-rays showed the presence of 
osteophytes in several locations.  
 
In June 2006 VA, a VA physician noted the Veteran's reports of 
left elbow pain at the medial aspect but there was no evidence of 
stiffness, erythematous change, giving way, or locking sensation; 
however, he did have flare-ups on heavy lifting.  On examination 
his range of motion was 145 degrees flexion and zero degrees 
extension with pain at the limit of flexion.  His range of motion 
for supination was from zero degrees to 85 degrees with pain at 
85 degrees; and his range of motion for pronation was from zero 
degrees to 80 degrees.  Repetitive use showed no fatigue, no 
incoordination, no lack of endurance, and no additional loss of 
motion by pain.  A July 2006 treatment note stated that the 
Veteran had chronic left elbow pain secondary to radial head 
excision from a previous injury.  

The Board concludes that tendonitis of the left elbow does not 
warrant a rating in excess of 10 percent for the entire period 
covered by this appeal after January 1, 2005.  The weight of 
credible medical evidence shows that the Veteran's range of 
motion is within normal limits.  

The Board notes that VA must consider the effect of pain and 
weakness when rating a service-connected disability on the basis 
of limitation of range of motion.  See DeLuca, supra.  While the 
Veteran's VA examinations and treatment notes revealed that he 
had pain on motion there was no evidence of discomfort, 
fatigability, incoordination, and weakness that resulted in a 
higher limitation of motion.  The Board finds that the currently 
assigned 10 percent rating for tendonitis of the left elbow 
already contemplates any pain on limitation of motion and does 
not warrant an additional rating under DeLuca.   

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the Veteran's 
average earning impairment due to the service-connected disorder.  
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for 
extraschedular evaluation are that there is a marked interference 
with employment, or frequent periods of hospitalization, 
rendering impractical the application of the regular rating 
schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 
225, 229 (1993).  Although the Veteran left his job in 2004 as a 
check processor in part because of pain and the limitations of 
his elbow, a VA clinician in January 2007 noted that he could 
perform an occupation without lifting and pulling.  The VA 
physician in June 2006 noted that he was unfit for sedentary 
employment only because the Veteran reported that he did not have 
office skills at that time.  There is also no evidence of 
frequent periods of hospitalization, rendering impractical the 
application of the regular rating schedule.

The Board finds that the disability due to the Veteran's 
tendonitis of the left elbow is not limited by limitation of 
motion and therefore, does not warrant an increased rating.  As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

 B. Entitlement to TDIU

In order to establish entitlement to TDIU due to service- 
connected disabilities, there must be impairment so severe that 
it is impossible for the average person to secure and follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient severity 
to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or to 
the impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The regulatory scheme for TDIU provides both objective and 
subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria 
provide for a total rating when there is a single disability or a 
combination of disabilities that result in a 100 percent 
schedular evaluation.  Subjective criteria provide for a TDIU 
when, due to service-connected disability, a veteran is unable to 
secure or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional disability 
sufficient to bring the combined evaluation to 70 percent.  For 
the purposes of this analysis, the following will be considered a 
single disability: disabilities resulting from a common etiology 
or a single accident, and disabilities affecting a single body 
system such as the orthopedic system.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran does 
not meet the percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  38 
C.F.R. § 4.16(b).

In this case, the Veteran is service-connected for and currently 
assigned ratings as follows: 20 percent disabling under 
Diagnostic Code 5209 for fracture and deformity of the right 
elbow radial head and 20 percent disabling under Diagnostic Code 
5212 for limitation of pronation; 10 percent disabling for 
tendinitis of the left elbow.  A combined 40 percent rating is in 
effect in part as a result of this decision on appeal.  
38 U.S.C.A. § 4.25 (2010).  As such, the Veteran does not meet 
the minimum schedular criteria for TDIU under 38 C.F.R. § 
4.16(a).  However, even when the percentage requirements are not 
met, entitlement to a total rating, on an extraschedular basis, 
may nonetheless be granted, in exceptional cases, when the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  See 38 
C.F.R. §§ 3.321(b), 4.16(b).
 
The Veteran worked for a bank doing check processing for 17 years 
and quit in July 2004.  In April 2006 it was noted that by the 
Veteran's employer that he was on long term disability.  The July 
2006 VA examiner stated that the Veteran had trouble loading and 
unloading the check box because of repeated lifting.  The VA 
examiner stated, "He is unable to do lifting and pulling 
activities. So he is physically unfit for his service-connected 
elbow condition.  The Veteran stated that he has no office 
skills, no computer training.  So, without special training, he 
is unfit for sedentary employment." 

Even though the Veteran has medical evidence that he cannot work 
because of his service-connected disabilities; there is also 
evidence that his service-connected disabilities do not solely 
preclude him from employment.  A January 2007 treatment note 
stated that the Veteran's elbow pain "...should not preclude him 
from all employment, and from the ortho stdpt he should be able 
to maintain appropriate job description w/restrictions of no 
heavy use of LUE or repetitive use of same, i.e. assembly line of 
work."

In addition an October 2007 VA Vocational Rehabilitation 
counselor's memorandum stated that 

		He is medically infeasible for Vocational 
Rehabilitation 
		because of the severity of the residuals of his 
      service-connected disabilities for his right and left 
elbow,
      and for his non-service-connected disabilities for 
Diabetes,
      high cholesterol, hypothyroidism, Acid Reflux, low 
back 
      pain, and heel pain.  

The counselor's conclusion was based on three opinions.  In 
August 2007, a VA orthopedic clinician noted that the Veteran was 
medically feasible for training with limitations of pain of the 
right elbow, back, and heel, but that the Veteran would be unable 
to continue working as laborer.  The VA clinician additionally 
stated that the Veteran may benefit from light duty if the 
position was available.  Also in August 2007, a VA primary care 
physician noted that the Veteran could not stand or walk for 
prolonged periods and that he also could not push, pull, climb or 
lift as a consequence of elbow and back disorders.  It was the 
physician's opinion that it was more likely than not that the 
Veteran was unable to maintain employment.  A private physician 
noted in September 2007 that it was unlikely that the Veteran was 
medically feasible for training citing only diabetes, high 
cholesterol, hypothyroid, and acid reflux disorders.  The Board 
notes that all three physicians listed service-connected and non-
service-connected disabilities as the basis of their decisions. 

In correspondence in November 2006, the Veteran's former employer 
noted that the Veteran was unable to perform his duties as a 
sorter operator at the bank because of his arm disability. 

The Board concludes that the Veteran is not precluded from all 
forms of substantially gainful employment due to his service-
connected disabilities.  In this case, the evidence is 
insufficient to show that there is some factor which places the 
claimant in a different position than other veterans with the 
same disability rating.  The Board notes that there is an opinion 
of record indicating that the Veteran is unemployable as a result 
of his service-connected disabilities and there are opinions of 
record indicating that the Veteran is employable despite his 
service-connected disabilities.  The findings of a physician are 
medical conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board is free to 
assess medical evidence and is not obligated to accept one 
physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  
The Board notes that greater weight may be placed on one 
physician's than another's depending on factors such as the 
reasoning employed by the physicians and whether or not (and the 
extent to which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In 
assessing evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the weight 
or credibility of the evidence in the adjudication of the merits.  
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).   

In this case, the Board finds that the medical evidence against 
the Veteran's claim outweighs that for his claim.  The Board 
notes that while the Veteran was found to be unemployable by the 
July 2006 VA examiner, it is the only opinion that addresses only 
his service-connected disabilities.   The January 2007, August 
2007, September 2007, and October 2007 opinions were based on his 
service-connected disabilities and his non-service-connected 
disabilities.  A total rating based on individual unemployability 
is limited to consideration of service-connected disabilities.  
38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  

While a relatively favorable medical opinion was rendered in July 
2006 there are reasons why the medical opinion favoring the 
Veteran's claim is given reduced weight.  The July 2006 opinion 
stated only that the Veteran was disabled from jobs that were 
sedentary without training.  The Board finds that this opinion is 
not probative on the Veteran's future employability since it only 
concerns the Veteran's specific last employment as a check sorter 
at a bank and not the effect of his service-connected 
disabilities on a different form of employment once he is 
trained.  While the July 2006 opinion indicated that the Veteran 
was prevented from performing substantial gainful employment 
because of his service-connected disabilities, the examiner did 
not state the role of the Veteran's non-service-connected 
disabilities.  Moreover, the physician based his opinion in part 
on the Veteran's self-report of a lack of office and computer 
skills.  No other skills that do not involve lifting and pushing 
were addressed.  

The Board finds that the January 2007 opinion (which falls 
against the claim for a TDIU) is a more probative opinion because 
it was based strictly on the impact of the bilateral elbow 
disabilities on employability.  In addition, it considered only 
the Veteran's service-connected disabilities in making a 
determination under 38 C.F.R. § 4.16(b).  The Board also finds 
that the August 2007, September 2007, and October 2007 opinions 
are probative because they discussed not just the Veteran's 
service-connected disabilities but his non-service-connected 
disabilities as well.  The Board notes that, for the Veteran to 
prevail the record must reflect some factor that takes the 
claimant's case outside the norm.  The sole fact that a veteran 
is unemployed or has difficulty finding employment is not enough, 
since a high compensation rating in itself is recognition that 
the impairment makes it difficult to obtain and keep employment; 
the question is whether the claimant is capable of performing the 
physical and mental acts required for employment, not whether the 
claimant could find employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).   The Board considered the Veteran's 
education and experience, noting that he has not completed 
professional or technical education and that his previous 
experience involved cooking in the Army and check processing at a 
bank, the latter involving lifting and pushing.  The Board also 
considered that he was not accepted for a VA educational and 
rehabilitation program because of all his disabilities including 
back pain, diabetes, and cardiovascular disorders.   In 
consideration only of the incapacity imposed by his elbow 
disorders as noted in the medical records, the Board concludes 
that the Veteran is capable of administrative work that does not 
involve heavy lifting.  

The Board concludes that the preponderance of the evidence is 
against the claim that the Veteran is not precluded from engaging 
in substantial gainful employment by reason of his service-
connected disabilities.  Entitlement to TDIU is thus not 
established.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, and 
the claim must be denied. 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

An increased rating in excess of 20 percent for the right radial 
head, status post resection with post traumatic degenerative 
changes and residuals is granted, subject to the legal criteria 
governing the payment of monetary benefits.

An increased rating in excess of 10 percent for tendonitis of the 
left elbow is denied.

Entitlement to TDIU is denied. 



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


